Exhibit 10.11 LEASE TERMINATION AGREEMENT THIS LEASE TERMINATION AGREEMENT (the "Agreement") is made and entered into this 15th day of December, 2014, by and between LIBERTY PROPERTY LIMITED PARTNERSHIP, a Pennsylvania limited partnership (the "Landlord"), and QUALSTAR CORPORATION, a California corporation (the "Tenant"). WITNESSETH: A. Pursuant to a Lease dated September 20, 2000 (the "Original Lease"), Landlord's predecessor-in-interest leased to Tenant certain premises (the "Premises") in a building located at and known as 3990 Heritage Oaks Court, Building C, Simi Valley, California (the "Property"). The Premises consists of approximately 56,845 rentable square feet located as more particularly described in the Lease. B.
